

115 HR 1952 IH: Better Drive Act
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1952IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. O'Rourke (for himself, Mr. Amash, Mr. Jeffries, Mr. Sensenbrenner, Mr. Nadler, and Mrs. Love) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to the revocation or suspension of drivers’
			 licenses of individuals convicted of drug offenses, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Better Drive Act. 2.Revocation or suspension of drivers' licenses of individuals convicted of drug offensesSection 159 of title 23, United States Code, and the item relating to that section in the analysis for chapter 1 of such title, are repealed.
		